   Case 2:20-cv-00384-PA-RAO Document 19 Filed 05/26/20 Page 1 of 1 Page ID #:85

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-384 PA (RAOx)                                          Date   May 26, 2020
 Title             Miriam Maldonado v. Square King Foods, Inc., et al.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:


 Proceedings:                  Order to Show Cause Re: Dismissal For Lack Of Prosecution

       On April 20, 2020, the Court ordered Plaintiff to show cause in writing on or before April 30,
2020, why this action should not be dismissed for lack of prosecution because she had not served
defendant Square King Foods, Inc. within 90 days of filing the Complaint. (Dkt. 13 (citing Fed. R. Civ.
P. 4(m)).) On April 29, 2020, Plaintiff filed a Notice of Dismissal dismissing defendant Square King
Foods, Inc. (Dkt. 16.) Plaintiff also filed a First Amended Complaint on April 29, 2020 in which she
named a new defendant Phillip Samuel Poulen, as a Partner of Artesia Towne Center Partnership. (Dkt.
14.)

        Plaintiff filed a Response to the Court’s Order to Show Cause on April 30, 2020. (Dkt. 18.)
Plaintiff alleges she “recently discovered that Defendant Samuel Poulen was the actual party responsible
for Plaintiff’s injury.” (Id. at ¶2.) “[B]ecause the summons as to First Amended Complaint was issued .
. . on April 30, 2020, Plaintiff sent work order forms to attorney service, Turner Attorney Service
(“Turner”), for proper, personal service of the summons and complaint package on Defendant.” (Id. at
¶3.) “Turner is in process of properly serving Defendant in a good faith effort and diligence to properly
serve Defendant. Plaintiff will also continue to work diligently to ensure the Defendant is served as
quickly as possible.” (Id. at ¶5.) As of today’s date, which over a month past the Federal Rule 4(m)
deadline for service, Plaintiff has not filed any Proof of Service for defendant Phillip Samuel Poulen, as
a Partner of Artesia Towne Center Partnership.

       Based on the foregoing, the Court hereby orders Plaintiff to file a Proof of Service for
defendant Phillip Samuel Poulen, as a Partner of Artesia Towne Center Partnership no later than
June 9, 2020. Failure to respond to this Order will result in dismissal of the Complaint without
further warning.

         IT IS SO ORDERED.




CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
